Citation Nr: 1423700	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-24 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for the Veteran's schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION
 
The Veteran is the appellant in the instant appeal.  He had active service from May 1982 to May 1986 and from March 1989 to June 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Waco, Texas, Regional Office (RO) which increased the evaluation for the Veteran's schizoaffective disorder from 10 to 30 percent and effectuated the award as of May 30, 2008.  In January 2014, the Board remanded the Veteran's appeal to the RO so that he could be afforded a hearing before a Veterans Law Judge sitting at the RO.  

In April 2014, the Veteran was afforded the requested hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

At the April 2014 Board hearing, the Veteran testified that he received ongoing VA psychiatric treatment and his service-connected psychiatric disorder had significantly increased in severity since the last VA examination conducted in August 2010.  

VA clinical documentation dated after March 2010 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's testimony as to the increase in severity of his psychiatric symptomatology, the Board finds that an additional VA psychiatric evaluation would be helpful in resolving the issues raised by this appeal.  

The Board notes that the Veteran indicated during testimony in April 2014 that he was working and the record does not raise the issue of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after March 2010.  

2.  Schedule the Veteran for a VA psychiatric examination to address the current nature and severity of his service-connected psychiatric disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

3.  Then readjudicate the issue of the Veteran's entitlement to an evaluation in excess of 30 percent for his schizoaffective disorder.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

